1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     CHARLES BROWN,                                      Case No. 3:19-cv-00351-MMD-WGC

7                                    Petitioner,                          ORDER
             v.
8
      THE LAKES CROSSING CENTER,
9
                                  Respondent.
10

11          The Court directed Petitioner to show cause why this action should not be

12   dismissed as moot. (ECF No. 3.) Petitioner has not filed a response within the allotted

13   time. The Court will thus dismiss the action.

14          Reasonable jurists would not find the Court’s decision to be debatable or wrong,

15   and the Court will therefore decline to issue a certificate of appealability.

16          It is therefore ordered that this action is dismissed as moot.

17          It is further ordered that a certificate of appealability will not issue.

18          The Clerk of Court is directed to enter judgment accordingly and close this case.

19          DATED THIS 10th day of September 2019.

20

21
                                                   MIRANDA M. DU
22                                                 CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
